DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining” in line 7.  An article appears to be missing preceding the term “determining.”  It is uncertain whether the “determining” is in reference to the “determining a presence of a fire” or the “determining whether the fire is a lithium ion battery fire.”
Claim 1 recites the limitation “a lithium ion battery fire” in line 11.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 5.
Claim 1 recites the limitation “a lithium ion battery fire” in lines 17-18.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 5.
Claim 6 recites the limitation “a lithium ion battery fire” in line 2.  It appears to be a double inclusion of the “lithium ion battery fire” recited in claim 1, line 5.
Claim 7 recites the limitation “a lithium ion battery fire” in line 3.  It appears to be a double inclusion of the “lithium ion battery fire” recited in claim 1, line 5
Claim 10 recites the limitation “a lithium ion battery fire” in lines 4-5.  It appears to be a double inclusion of the “lithium ion battery fire” recited in claim 1, line 5
Claim 10 recites the limitation "the fire type" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the fire type” in line 7.  The recitation “type” renders the claim indefinite.  MPEP 2173.05(b).III.E.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.  
Applicant asserts that claim 1 has been amended to overcome the indefiniteness.  The claims remain indefinite as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK